Order, Supreme Court, New York County (Louis B. York, J.), entered June 11, 2012, which, to the extent appealed from, upon defendant-appellants’ (defendants) motion to compel plaintiff to provide authorizations for the release of all medical records preceding the accident in which he was allegedly injured, ordered plaintiff to provide authorizations for the five years preceding the accident, unanimously affirmed, without costs.
Defendants failed to demonstrate that all plaintiff’s preaccident medical records were material and necessary in the defense of this action (see CPLR 3101). Plaintiff does not allege that the accident aggravated or exacerbated a preexisting injury or condition (see McGlone v Port Auth. of N.Y. & N.J., 90 AD3d 479 [1st Dept 2011]). Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.